Citation Nr: 0910816	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-37 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lower thoracic and lumbar 
spines with left hip radiculopathy prior to August 6, 
2005, and in excess of 40 percent thereafter 
(hereinafter referred to as a "thoracic and lumbar 
spine disability").

2.	Entitlement to a rating in excess of 20 percent for 
status postoperative anterior diskectomy and fusion with 
degenerative joint disease of the cervical spine 
(hereinafter referred to as a "cervical spine 
disability").

3.	Entitlement to service connection for numbness of the 
thumbs as secondary to service-connected degenerative 
joint disease of the cervical spine.

4.	Entitlement to a separate evaluation for the neurologic 
manifestations of the service-connected lower thoracic 
and lumbar spine disability, prior to and after August 
6, 2005.

(The matter of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Craven Regional 
Medical Center on July 27, 2008 is the subject of a separate 
Board remand.)



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to May 1986; a 
prior period of unverified service, to include service in the 
Republic of Vietnam, has been acknowledged by VA.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the Veteran's claims for 
increased ratings and service connection.  In an October 2004 
rating action, the RO awarded a 40 percent rating for the 
Veteran's degenerative arthritis of the lower thoracic and 
lumbar spines with left hip radiculopathy, effective from 
August 6, 2005.  The issue as characterized on the title page 
reflects the current status of the Veteran's claim.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in February 2009 but, in a January 2009 
signed statement, he withdrew his hearing request and did not 
request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.

The matter of entitlement to a separate evaluation for the 
neurologic manifestations of the service-connected lower 
thoracic and lumbar spine disability prior to and after 
August 6, 2005 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 6, 2005, the Veteran's thoracic and 
lumbar spine disability was not manifested by favorable 
ankylosis, or a limitation of forward flexion to 30 degrees 
or less nor by an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the prior 12 
months.  

2.  Since August 6, 2005, the Veteran's thoracic and lumbar 
spine disability is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine or by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

3.  The Veteran's cervical spine disability is not manifested 
by forward flexion of the cervical spine to 15 degrees or 
less, by favorable ankylosis of the entire cervical spine, or 
by incapacitating episodes having a total duration of at 
least four weeks during the past 12 months.

4.  The objective and probative medical evidence 
preponderates against a finding that the Veteran has numbness 
of the thumbs related to his military service, including as 
due to any claimed service-connected degenerative joint 
disease of the cervical spine.




CONCLUSIONS OF LAW

1.  Prior to August 6, 2005, the schedular criteria for a 
rating in excess of 20 percent for the orthopedic 
manifestations of degenerative arthritis of the lower 
thoracic and lumbar spines with left hip radiculopathy were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5003, 5235-5243 (2008).

2.  Since August 6, 2005, the schedular criteria for a rating 
in excess of 40 percent for the orthopedic manifestations of 
degenerative arthritis of the lower thoracic and lumbar 
spines with left hip radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5003, 5235-5243.

3.  The schedular criteria for a rating in excess of 20 
percent for status postoperative anterior diskectomy and 
fusion with degenerative joint disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 
5235-5243.

4.  Numbness of the thumbs, including as due to the Veteran's 
service-connected degenerative joint disease of the cervical 
spine, was not incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in December 2003, April 2005 and November 2007 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claim, and 
notice of what part VA will attempt to obtain.  He was 
provided with of notice of the specific rating criteria for 
rating spine disabilities in September 2004 and June 2008 and 
how effective dates are determined in the November 2007 
correspondence.  The claim was readjudicated in April 2008.  
Thus, any timing error was cured and rendered  
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court's) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and notes that, in June 
2008, the Veteran was provided with notice consistent with 
the Court's holding in Vazquez.  As well, VA has also 
fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  

Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A.	Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected thoracic and lumbar and 
cervical spine disabilities warrants higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2008). 

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

1.	Thoracic and Lumbar Spine Disability

Historically, the record reflects that, in a June 1987 rating 
decision, the RO granted service connection and a 20 percent 
rating for degenerative arthritis of the lower thoracic and 
lumbar spine.  In January 2001, the Veteran underwent 
decompression and fusion for his L4-L5 spondylolithosis and 
spinal stenosis.

In October 2003, the RO received the Veteran's current claim 
for an increased rating for his thoracic and lumbar spine 
disability.  

The current regulations under the general rating formula for 
rating spine disabilities, under 38 C.F.R. § 4.71a, provide 
the following rating criteria: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown are now contemplated in the rating 
assigned under the general rating formula.)

Normal range of thoracolumbar motion encompasses flexion to 
90 degrees, and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2008).

An intervertebral disc syndrome (IVDS) (Diagnostic Code 5243) 
is to be evaluated either on the total duration of 
incapacitating episodes over the prior 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of any 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  A 20 percent evaluation is 
warranted for an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the prior 12 
months.  A 40 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the prior 12 months.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

a)	Above 20 Percent Prior to August 6, 2005

The Board is of the opinion that, for the period prior to 
August 6, 2005, the preponderance of the objective medical 
evidence is against a rating in excess of 20 percent for the 
orthopedic manifestations of the Veteran's thoracic and 
lumbar spine disability.

This is so because, when examined for VA in April 2003, range 
of motion of the Veteran's lumbar spine was flexion to 45 
degrees (95 degrees was considered normal); extension to 5 
degrees (35 degrees was considered normal); left and right 
lateral were both to 25 degrees (40 degrees was considered 
normal), and left and right lateral rotation were both to 20 
degrees (35 degrees was considered normal).  Additional 
limitation of motion due to pain was noted.  

Further, the Veteran complained of difficulty sitting, 
standing, driving, or walking for any period of time and had 
radiating pain into his left hip, that the examiner thought 
was more likely than not a radiculopathy that stemmed from 
the low back disability.  The Veteran's posture and gait were 
abnormal.  His thoracic and lumbar spines exhibited 
tenderness and muscle spasm with positive straight leg 
raising.  However, bilateral upper and lower extremity deep 
tendon reflexes, sensation, and motor function were all 
normal.  The pertinent diagnosis was degenerative arthritis 
of the thoracic spine and lumbar spine with left 
radiculopathy that had a moderate effect on the Veteran's 
ability to perform activities of daily living and his job 
function.  The examiner noted that the Veteran had 
radiculopathy from his lower back rather than a left hip 
disorder.  

During the December 2003 VA examination, range of motion of 
the Veteran's spine was flexion to 35 degrees, extension to 
30 degrees, right lateral flexion to 15 degrees, left lateral 
flexion to 10 degrees, right rotation to 30 degrees, and left 
rotation to 40 degrees.  The Veteran reported constant back 
pain that radiated into his left hip and thigh.  He limped 
and walked with a cane for the past six months as he reported 
his leg repeatedly gave way and caused him to fall.  There 
was tenderness, but no evidence of muscle spasm over the 
lower thoracic and upper lumbar spines.  Straight leg raising 
on the left was positive.  Motor function and sensory 
examination were normal in the lower extremities.   

March and April 2004 VA outpatient records reflect that the 
Veteran was examined in the orthopedic clinic and denied 
numbness and weakness in his lower extremities.  In March, 
range of motion was reported as rotation and extension to 15 
degrees and an antalgic gait was noted although, in April, 
his gait was normal and he had a good range of motion with a 
slight increase of back pain with flexion.

However, there is no competent medical evidence to reflect 
that the disorder at any time was manifested by favorable 
ankylosis, or a limitation of forward flexion to 30 degrees 
or less. 

Nor is there any report of incapacitating episodes such as to 
warrant a higher rating. 

While, in April 2003, the VA examiner noted the Veteran's 
complaints of radiating left hip pain, sensation was normal 
in the upper extremities with decreased sensation to pinprick 
and touch in the feet.  He complained of difficulty walking, 
standing, and driving, but his upper and lower extremity 
motor function was normal.  At the December 2003 VA 
examination, there was a positive straight leg raise on the 
left but normal lower extremity motor function and sensation.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably 
shown to be due to the veteran's service-connected thoracic 
and lumbar spine disability are contemplated in the currently 
assigned 20 percent rating, effective prior to August 6, 
2005.  There is no indication that pain, due to disability of 
the thoracic and lumbar spine disability, caused functional 
loss greater than that contemplated by the currently assigned 
20 percent evaluation, prior to August 6, 2005.  38 C.F.R. §§ 
4.40, 4.45; DeLuca.  A separate evaluation for pain is not 
for assignment.  Spurgeon.

As such, the preponderance of the objective evidence of 
record is against a rating in excess of 20 percent for the 
orthopedic manifestations of the Veteran's thoracic and 
lumbar spine disability prior to August 6, 2005.  The 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b). 



b)	Above 40 Percent From August 6, 2005

The Board is of the opinion that the objective and probative 
medical evidence of record does not support a rating in 
excess of 40 percent for the orthopedic manifestations for 
the lower thoracic and lumbar spine disability for the period 
from August 6, 2005.  

This is so because, when examined for VA on August 6, 2005, 
range of motion of the Veteran's lumbar spine was forward 
flexion to 30 degrees, extension to 15 degrees, left and 
right lateral flexion were both to 30 degrees, and left and 
right rotation were to 15 degrees, with pain on all 
movements.  The examiner reported a 10 degree loss of motion 
with flexion after repetitive motion.  While the Veteran 
complained of sharp radiating pain, he denied incapacitation 
and said he lost about three times (days?) of work a month 
due to the disability.  His posture and gait were abnormal 
but he did not use a device to ambulate.  While there was 
radiating pain on movement, there was no muscle spasm or 
tenderness.  The Veteran's spine was fixed in a favorable 
position at the L4-L5 level due to fusion.  

Further, IVDS examination revealed a nerve root involvement 
evidenced by weakened knee extension and decreased deep 
tendon reflexes, bilaterally, and decreased hip abduction.  
There were no lower extremity sensory deficits and deep 
tendon reflexes were decreased, bilaterally.  The examiner 
specifically noted that there was no change in the Veteran's 
diagnosis other than to remove low back tenderness as he was 
no longer tender to his low back.

But, during the January 2008 VA examination, the Veteran's 
posture was normal, although his gait was still abnormal and 
he limped.  But, range of motion of his lumbar spine was 
flexion to 50 degrees, and the other ranges were all within 
normal limits, essentially indicative of improved motion.  
There was radiating pain but no spasms or tenderness on 
examination.  The examiner said that the Veteran's lumbar 
spine was not in a fixed position or in ankylosis.  Diagnoses 
included IVDS, sciatic nerve, left lower extremity, and 
degenerative joint disease of the thoracolumbar spine that 
caused difficulty with prolonged walking, standing, and 
sleeping.  

Nor is there objective evidence of any incapacitating 
episodes due to the thoracic and lumbar spine disability.  In 
fact, the Veteran expressly denied having any incapacitating 
episodes during the January 2008 VA medical examination.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  Even with consideration of the 
August 2005 VA examiner's report of a 10 degree loss of  
flexion with repetitive motion, the effects of pain 
reasonably shown to be due to the veteran's service-connected 
thoracic and lumbar spine disability are contemplated in the 
currently assigned 40 percent rating, effective from August 
6, 2005.  There is no indication that pain, due to disability 
of the thoracic and lumbar spine disability, caused 
functional loss greater than that contemplated by the 
currently assigned 40 percent evaluation from August 6, 2005.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for 
pain is not for assignment.  Spurgeon.

As such, the preponderance of the objective evidence of 
record is against a rating in excess of 40 percent for the 
orthopedic manifestations of the Veteran's thoracic and 
lumbar spine disability from August 6, 2005.  The evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b). 

2.	Cervical Spine Disability

Historically, the record reflects that, in December 1995, the 
Veteran underwent surgery for an anterior cervical diskectomy 
and fusion with right iliac crest graft and anterior plating.  
In a January 1996 rating decision, service connection and a 
10 percent disability rating were granted for status 
postoperative anterior disckectomy and fusion with 
degenerative joint disease of the cervical spine.  In an 
October 1999 rating action, the RO awarded a 20 percent 
rating for the Veteran's service-connected cervical spine 
disability.  

As noted, in October 2003, the RO received the Veteran's 
current claim for an increased rating.

The cervical spine disorder at issue may be appropriately 
rated under, as the criteria is identical, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5241, (spinal fusion), 5242 (degenerative 
arthritis of the spine), or 5243 (IVDS).  These code sections 
may be evaluated either under the general rating formula for 
diseases and injuries of the spine, or under the formula for 
rating IVDS based on incapacitating episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25 (2008).  38 C.F.R. § 4.71a.  

Unfavorable ankylosis of the entire cervical spine warrants a 
40 evaluation.  Forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 rating.  Id.

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or a combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2008).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  See 
Note 2, General Rating Formula for Disease and Injuries of 
the Spine.  38 C.F.R. § 4.71a.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that a rating in excess of the 
currently assigned 20 percent evaluation is not warranted for 
the Veteran's service-connected cervical spine disability.  

While, during the December 2003 VA examination, the Veteran 
complained of radiating neck pain, his cervical spine range 
of motion was flexion to 45 degrees, extension to 40 degrees, 
right lateral flexion to 40 degrees, left lateral flexion to 
25 degrees, right rotation to 60 degrees and left rotation to 
50 degrees.  There was tenderness and radiating pain, but no 
evidence of muscle spasm.  Motor function and sensory 
findings were normal to pinprick and light tough in the upper 
extremities.  Reflexes were not elicited at the biceps or 
triceps, bilaterally.  The pertinent diagnosis was status 
post operative anterior diskectomy and fusion with 
degenerative joint disease of the cervical spine with 
radiculopathy.  

During the November 2004 VA outpatient neurological 
evaluation, good range of neck motion was reported.

At the August 2005 VA examination, the examiner reported no 
radiation of pain on movement and no tenderness or spasm.  
The Veteran's spine was surgically fixed and in a favorable 
position.  All ranges of motion of the cervical spine were 
essentially within normal limits, and not limited by 
repetitive use.  Neurological examination findings showed 2/4 
bilateral deep tendon reflexes to the biceps and triceps and 
normal sensory and motor function in the upper extremities.  
The examiner noted that the Veteran's previously diagnosed 
radiculopathy was resolved.

While the VA outpatient records reflect the Veteran's 
complaints of cervical pain and decreased range of motion, 
neither these records or the VA examination reports reflect 
unfavorable ankylosis of the entire cervical spine such as to 
warrant a 40 percent rating, or forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine such as to warrant a 30 rating.

There are no incapacitating episodes associated with the 
cervical spine disability and no neurologic abnormalities to 
warrant a separate compensable evaluation.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The effects of pain reasonably 
shown to be due to the veteran's service-connected cervical 
spine disability are contemplated in the currently assigned 
20 percent rating.  There is no indication that pain, due to 
disability of the cervical spine, caused functional loss 
greater than that contemplated by the currently assigned 20 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A 
separate evaluation for pain is not for assignment.  
Spurgeon.

As such, the preponderance of the objective evidence of 
record is against a rating in excess of 20 percent for the 
veteran's cervical spine disability.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b). 


3.	Both Disabilities

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  The record does not reflect 
that the Veteran was hospitalized for his service-connected 
thoracic and lumbar spine, and cervical spine, disabilities, 
and there is no objective evidence revealing that his 
condition caused a marked interference with employment beyond 
that already contemplated by the schedular rating criteria.  

Although, in his March 2004 notice of disagreement, the 
Veteran said that his cervical spine disability affected his 
ability to work as a painter and home repairman and he was 
untrained for sedentary work that caused him to file for 
bankruptcy, and the August 2005 VA examiner reported that the 
Veteran said he lost approximately three times (days?) a 
month from work due to the service-connected thoracic and 
lumbar spine disability, he has not submitted any evidence to 
show that his thoracic and lumbar spine, or cervical spine, 
disability caused marked interference with employment, e.g., 
employers' statements or sick leave records.

Consequently, while the orthopedic manifestations of the 
Veteran's lumbar and thoracic spine disability, and the 
cervical spine disability, may cause some impairment in his 
daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disabilities.  Thus, the schedular ratings currently 
assigned adequately addresses, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the Veteran's service-connected thoracic and lumbar pine, and 
cervical spine, disorders.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  To the extent that these 
disabilities have affected the Veteran's ability to work, the 
RO's June 2008 award of a total rating based upon individual 
unemployability due to service-connected disabilities 
recognizes the impact of these disabilities on his ability to 
work.  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

III.	Service Connection

The Veteran also seeks service connection for numbness of the 
thumbs that, in his April 2004 notice of disagreement, he 
said was a direct result of his 1992 neck surgery.

Under 38 U.S.C.A. §1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of an 
organic disease of the nervous system in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, 
with regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Veteran has contended that service connection should be 
granted for numbness of the thumbs due to degenerative joint 
disease of the cervical spine.  The record demonstrates that 
no thumb disorder was found in service or on separation from 
service.  Moreover, in VA and non-VA medical records and on 
examinations after the Veteran's separation from service, 
there was no showing that the Veteran had a disorder 
manifested by thumb numbness due to degenerative joint 
disease of the cervical spine.  Although a May 1994 private 
treatment record includes his complaint of some numbness in 
his right arm and hand for the past two months, motor and 
sensory testing was intact in the extremities and results of 
electromyography testing performed in November 1994 were 
normal.  

In November 2004, the Veteran told a VA neurologist that he 
felt his thumbs were numb and some decrease to peripheral 
pulses over the thumbs was noted.  The examiner speculated 
that the numbness in the Veteran's hands may be related to 
early neuropathy.  However, during the August 2005 VA 
examination, while the Veteran complained of numbness and 
tingling in his thumbs for 13 years, the VA examiner 
specifically stated that he did not see any pathology from 
which to make a diagnosis regarding thumb numbness.  

While peripheral neuropathy of the upper extremities was 
diagnosed during the January 2008 VA examination, it was 
associated with the Veteran's service-connected diabetes 
mellitus.  In November 2008, service connection and separate 
compensable ratings were awarded for peripheral neuropathy of 
the left and right upper extremities due to the Veteran's 
service-connected diabetes mellitus.  Furthermore, the 
Veteran has submitted no evidence to show that he currently 
has thumb numbness due to degenerative arthritis of the 
cervical spine.  In short, no medical opinion or other 
medical evidence showing that the Veteran currently has thumb 
numbness due to degenerative joint disease of the cervical 
spine has been presented.  Rabideau v. Derwiniski, 2 Vet. 
App. at 143.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed thumb 
numbness due to degenerative joint disease of the cervical 
spine.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder which caused and contributed to the Veteran's 
currently claimed thumb numbness due to his service-connected 
degenerative joint disease of the cervical spine.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
thumb numbness due to his service-connected degenerative 
joint disease of the cervical spine.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for the 
orthopedic manifestations of degenerative arthritis of the 
lower thoracic and lumbar spines with left hip radiculopathy 
prior to August 6, 2005 is denied.

Entitlement to a rating in excess of 40 percent for the 
orthopedic manifestations of degenerative arthritis of the 
lower thoracic and lumbar spines with left hip radiculopathy 
since August 6, 2005 is denied.

Entitlement to a rating in excess of 20 percent for status 
postoperative anterior diskectomy and fusion with 
degenerative joint disease of the cervical spine is denied.

Entitlement to service connection for numbness of the thumbs 
as secondary to service-connected degenerative joint disease 
of the cervical spine is denied.


REMAND

The record appears to suggest the possibility that the 
Veteran has experienced neurologic manifestations of his 
service-connected lower thoracic and lumbar spine disability 
that may warrant a separate compensable rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5235 Note (1).  

In his April 2004 notice of disagreement, the Veteran said he 
was being scheduled for additional surgery in the lumbar area 
due to the previous fusion pressing against his bowels, but 
the record does not reflect surgery for fusion hardware that 
pressed against the Veteran's bowels.  However, March through 
June 2004 VA orthopedic clinic records include his reports of 
mild fecal incontinence in the past year.  During a November 
2004 VA outpatient neurologic evaluation, the Veteran 
described having intermittent incontinence since his 2000 
(2001) surgery.  He described it as an overflow and said 
stool oozed after he used the lavatory and cleaned up, but 
was not diarrhea, and that was continuous over the last two 
years.  The neurologist said that the Veteran's sensory 
findings did not fit with extensive neuropathy (found on 
electromyography (EMG) in 2000) since the legs and feet had 
better sensation than the sacral area.  The neurologist 
speculated that there could be a gastrointestinal cause for 
the Veteran's symtoms or a mass lesion, but a lesion was 
thought less likely given the Veteran's four-year history.  
It was also noted that fecal incontinence appeared stable by 
report from 2000.  

In January 2008, the VA examiner reported findings of IVDS 
with nerve root involvement that consisted of sensory deficit 
with decreased pinprick sensation of the left lateral leg and 
thigh and back of thigh involving the sciatic nerve but, no 
bowel or bladder dysfunction was noted.  Diagnoses included 
IVDS and sciatic nerve, left lower extremity. 

In November 2008, the RO granted service connection and 
separate compensable ratings for peripheral neuropathy of the 
upper and lower extremities.  Here, it is unclear if the 
Veteran's left leg symtoms are duplicative or overlapping of 
that already rated by the RO.  See. 38 C.F.R. § 4.14.  

Accordingly, a VA examiner should be asked to evaluate any 
neurological impairment and, if present, to render an opinion 
as to whether it is caused by the Veteran's service-connected 
lower thoracic and lumbar spine disability.  The examiner 
should also be asked to specifically comment on whether or 
not the veteran had or has bowel dysfunction due to that 
disabiltiy.  If there is neurological impairment, the nerve 
or nerve group should be identified and distinguished from 
the service-connected bilateral peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA medical 
records regarding the Veteran's treatment for 
the period from August 2008 to the present.  
If any records are unavailable, the Veteran 
and his representative should be so advised in 
writing.

2.  Then, the Veteran should be scheduled for 
VA examination(s) performed by a physician, 
preferably a neurologist (and 
gastroenterologist, if warranted), to 
determine the current severity of any 
neurological symptoms associated with the 
Veteran's service-connected degenerative 
arthritis of the lower thoracic and lumbar 
spines with left hip radiculopathy, if any.  
The claims folders should be made available to 
the examiner for review prior to the 
examination(s).  All pertinent tests should be 
accomplished, including EMG studies if deemed 
necessary and all clinical findings should be 
reported in detail.  Neurologic findings 
should be set out.  The examiner(s) are 
requested to comment specifically on the 
following:

a.	Does the Veteran have any significant 
neurological deficit attributable to 
his service-connected lower thoracic 
and lumbar spine disability?  If so, 
please detail the neurological 
symptoms and the nerve or nerve groups 
involved.  It should also be indicated 
as to whether there are unilateral or 
bilateral symptoms and distinguished 
from any previously diagnosed lower 
extremity peripheral neuropathy.

b.	Does the Veteran have any significant 
bowel dysfunction attributable to his 
service-connected lower thoracic and 
lumbar spine disability?  If so, 
please detail the bowel symptoms 
associated with this dysfunction.  In 
rendering an opinion, the examiner is 
particularly requested to comment on 
the whether the symtoms described 
during March through June 2004 VA 
outpatient orthopedic clinic records 
(noting fecal incontinence) and the 
November 1, 2004 VA outpatient 
neurology consultation (noting 
intermittent fecal incontinence and 
that the Veteran likely sustained some 
element of nerve damage with residual 
fixed loss, and in which the examiner 
speculated as to whether there was a 
gastrointestinal cause to the 
Veteran's symtoms), were as likely as 
not attributable to the service-
connected lower thoracic and lumbar 
spine disability.

3.  Then, the matter of entitlement to a 
separate rating for the neurologic 
manifestations of the Veteran's lower thoracic 
and lumbar spine disability, before and after 
August 6, 2005, should be reviewed 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


